 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated as of October 19, 2016 (this “Agreement”),
is by and between Avalon Globocare Corp. (f/k/a Global Technologies Corp.), a
Delaware corporation (“GTHC”), Avalon Healthcare System, Inc., a Delaware
corporation (“Avalon”) and Wenzhao Lu, David Jin and Meng Li (“the
“Shareholders”).

 

WITNESSETH:

 

WHEREAS, the Shareholders are the owners of 2,500 shares of common stock, no par
value per share (the “Shares”), of Avalon, which represent all of the issued and
outstanding shares of common stock of Avalon;

 

WHEREAS, the Shareholders desire to exchange the Shares for shares of common
stock, $.0001 par value per share, of GTHC (“GTHC Common Stock”);

 

WHEREAS, the respective Boards of Directors of Avalon and GTHC deem it advisable
and in the best interests of Avalon and GTHC, respectively, and their respective
shareholders, to consummate the transactions contemplated by this Agreement upon
the terms and conditions set forth herein;

 

WHEREAS, it is the parties mutual intent that the exchange of the Shares
contemplated by this Agreement be part of plan of reorganization under Section
368 of the Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, GTHC, Avalon and
the Shareholders hereby agree as follows:

 

ARTICLE 1

EXCHANGE OF SHARES; CLOSING

 

Section 1.1           Sale of Shares. Subject to the terms and conditions herein
stated, the Shareholders agree at the Closing to exchange with full title
guarantee, transfer, assign and deliver to GTHC, and GTHC agrees to acquire from
the Shareholders, the Shares, free and clear of any and all liens.

 

Section 1.2           Consideration. In consideration for its acquisition of the
Shares, GTHC agrees at the Closing to issue and deliver an aggregate of
50,000,000 shares of GTHC Common Stock (the “New Shares”) to the Shareholders,
to be allocated among the Shareholders in accordance with Schedule I attached
hereto. The New Shares will be issued following the Company's 4:1 reverse stock
split.

 

Section 1.3           Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place simultaneously with the
execution and delivery hereof at the offices of GTHC or such other place as the
parties may agree.

 

Section 1.4           Deliveries at Closing. At the Closing:

 

(a)            GTHC shall deliver to the Shareholders:

 

(i)          certificates, registered in their individual names in accordance
with the allocation set forth on Schedule I, representing the New Shares; and

 

1 

 

  

(ii)         resolutions of GTHC’ board of directors, certified by the Secretary
of GTHC, authorizing this Agreement and the transactions contemplated hereby;

 

(b)          the Shareholders and Avalon shall deliver to GTHC:

 

(i)          certificates evidencing all of the issued and outstanding shares of
common stock of Avalon; and

 

(ii)         resolutions of Avalon’s board of directors and shareholders,
certified by the Secretary of Avalon, authorizing this Agreement and the
transactions contemplated hereby;

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF AVALON AND THE STOCKHOLDERS

 

The Shareholders and Avalon represent and warrant to GTHC as of the date hereof
as follows:

 

Section 2.1           Organization.

 

Avalon is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has all requisite corporate power
and authority to own its properties and carry on its business as now being
conducted. Unless the context otherwise requires, Avalon and its subsidiaries
are collectively referred to as “Avalon”.

 

Section 2.2           Capitalization. As of the date of this Agreement, the
authorized capital stock of Avalon consists of 2,500 shares of common stock, no
par value per share, 2,500 shares of which are validly issued and outstanding
and constitute the Shares.

 

Section 2.3           Ownership.

 

The Shareholders are the sole record and beneficial owners of the Shares in the
amounts set forth in Schedule I attached hereto. The Shareholders have good and
marketable title to the Shares and the absolute right to deliver the Shares in
accordance with the terms of this Agreement, free and clear of all Liens. The
transfer of the Shares to GTHC in accordance with the terms of this Agreement
transfers good and marketable title to the Shares to GTHC free and clear of all
liens, restrictions, rights, options and claims of every kind.

 

Section 2.4           Authority; Enforceability. The Shareholders have full
legal capacity, and Avalon has full legal right, power and authority, to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by Avalon and the Shareholders and constitutes, and each other
agreement, instrument or documents executed or to be executed by Avalon and the
Shareholders in connection with the transactions contemplated hereby has been
duly authorized, executed and delivered by Avalon and the Shareholders and
constitutes a valid and legally binding obligation of Avalon and the
Shareholders enforceable against Avalon and the Shareholders in accordance with
their respective terms, except as (a) enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium or similar
laws from time to time in effect affecting creditors’ rights generally and (b)
the availability of equitable remedies may be limited by equitable principles of
general applicability.

 

2 

 

  

Section 2.5           Third Party Consents. No consent, authorization, order or
approval of, or filing or registration with, any governmental authority or other
person is required for the execution and delivery of this Agreement or the
consummation by Avalon of any of the transactions contemplated hereby.

 

Section 2.6           Title to Assets. Avalon, and each of its subsidiaries has
good and marketable title to all of its assets, and such assets will be free and
clear of all liens, charges, security interests or other encumbrances except
liens for current taxes not yet due and liens incurred in the ordinary course of
business.

 

Section 2.7           Condition of Assets. Avalon’s assets have been maintained
for their respective intended purposes in the ordinary course of business and
are in good condition and repair except for ordinary wear and tear; and the
facilities leased in connection with Avalon's business operations have been
maintained in the ordinary course and no material expenditures are presently
required for the repair and maintenance thereof.

 

Section 2.8           Books and Records. Except with respect to taxes not yet
assessed, the underlying books and records of Avalon reflect all of the debts,
liabilities and obligations of any nature (whether absolute, accrued or
otherwise, and whether due or to become due) of Avalon at the dates thereof.
Avalon has not given any guarantees of the obligations of any other person or
entity.

 

Section 2.9           Litigation. There is no litigation, action, suit or other
proceeding pending or, to the best of Avalon 's knowledge, any material
litigation, action, suit or other proceeding threatened against Avalon relating
to the business or the assets of Avalon, or which could adversely affect the
transactions contemplated by this Agreement other than in the ordinary course of
business.

 

Section 2.10          Taxes. Avalon and each of the Subsidiaries has duly filed
all tax reports and returns (federal, state and local income, corporate,
franchise and other) required by it to be filed. These returns and reports are
true and correct in all material respects and all taxes due pursuant thereto
have been paid. Copies of all such tax returns have been provided to GTHC.
Avalon has not received notice of any tax deficiency outstanding, proposed or
assessed against it, nor has it executed any waiver of any statute of
limitations on the assessment or collection of any tax. There are no tax liens
upon, pending against, or to the best knowledge of Avalon, threatened against
any of the assets of Avalon. Avalon is current in its payment obligations for
workers compensation and disability insurance, withholding and payroll taxes and
other required payments in respect of its employees.

 

Section 2.11          Compliance with Laws. The business of Avalon is in
compliance in all material respects with all laws, federal, state or local, and
all provisions of all rules, and regulations of any federal agency, authority,
board, commission, or the like, or any state or local government, or any
authority, agency, board, commission, or the like having jurisdiction over such
business; including those relating to environmental laws and regulations. Avalon
possesses all material licenses, permits and governmental approvals and
authorizations which are required to own its assets and conduct its business as
heretofore conducted.

 

Section 2.12          Material Agreements. All such material contracts, leases
and agreements permit the transactions contemplated by this Agreement without
the consent of any other party, or, if such consent is required, the consent has
been obtained. All such material contracts, leases and agreements are in full
force and binding upon the parties thereto, and no party thereto is in material
default of any such agreements.

 

Section 2.13         Officers and Directors. David Jin is the sole executive
officer and director of Avalon and each of its Subsidiaries.

 

3 

 

  

Section 2.14          Charter. True and correct copies of all of its minute and
stock record books and certificate of incorporation and bylaws have been
delivered to GTHC.

 

Section 2.15          Insurance. All policies of fire, liability and other forms
of insurance held by Avalon are deemed by Avalon to be sufficient, and valid
policies, in such amounts; will be outstanding and duly in force on the Closing
Date.

 

Section 2.16          Guarantees. Neither Avalon nor any of its subsidiaries is
liable for and/or has guaranteed the obligations of any person or entity other
than the obligations of a subsidiary nor is Avalon or any such subsidiary a
party to any agreement to do so.

 

Section 2.17         Accuracy; Survival. The representations, warranties and
statements of Avalon contained in this Agreement or any Exhibit hereto, or in
any Certificate delivered by Avalon pursuant to this Agreement, are true and
correct in all material respects and do not omit to state a material fact
necessary in order to make the representations, warranties or statements
contained herein or therein not misleading. All such representations, warranties
and statements shall survive the Closing (and none shall merge into any
instrument of conveyance), regardless of any investigation or lack of
investigation by either of the parries to this Agreement.

 

Section 2.18         No Conflict. Neither the execution and the delivery of this
Agreement by the Shareholders, nor the consummation of the transactions
contemplated hereby (a) violate, conflict with, or result in a breach of any
provisions of, (b) constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, (c) result in the
termination of or accelerate the performance required by, (d) result in the
creation of any Lien upon the Shares under any of the terms, conditions or
provisions of the Certificate of Incorporation or Bylaws of Avalon or, to any
material extent, under the terms and conditions of any note, bond, mortgage,
indenture, deed of trust, lease, license, loan agreement or other instrument or
obligation to or by which either Avalon or the Shareholders or any of their
assets are bound, or (e) to any material extent, violate any Applicable Law
binding upon either Avalon or the Shareholders or any of their assets.

 

Section 2.19.         Investment Representation. Each of the Shareholders
acknowledges that the Shares are restricted securities, that such Shareholder is
acquiring the Shares for his or her own account with the present intention of
holding the Shares for purposes of investment and not with a view to their
distribution within the meaning of the Securities Act of 1933, as amended and
that the Shares will bear a legend to such effect. Each of the Shareholders
represents that it is an accredited investor as such term is defined under the
Securities Act of 1933, as amended. Each of the Shareholders has relied solely
on his or her independent investigation in making the decision to purchase the
Shares. Each of the Shareholder’s determination to purchase the Shares was made
independent of, and was not affected by, any statements or opinions (or the lack
thereof) regarding the advisability of the purchase or as to the properties,
business, prospects or condition of GTHC (financial or other) which may have
been made or given by GTHC or its shareholders.

 

Section 2.20         No Other Representations or Warranties. Except as set forth
above in this Section 2, no other representations or warranties of any kind,
express or implied, are made in this Agreement by Avalon or the Shareholders to
GTHC.

 

4 

 

  

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GTHC

 

GTHC represents and warrants to Avalon and the Shareholders as of the date
hereof as follows:

 

Section 3.1           Organization. GTHC is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite corporate power and authority to own its properties and carry on its
business as now being conducted.

 

Section 3.2           Capitalization. As of the date of this Agreement, the
authorized capital stock of GTHC consists of 490,000,000 shares of common stock,
$.0001 par value per share, of which 1,750,000 shares are issued and
outstanding, and 10,000,000 shares of preferred stock, $.0001 par value per
share, of which no shares of common stock are validly issued and outstanding.

 

Section 3.3           Authority; Enforceability. GTHC has the requisite
corporate power and authority to execute and deliver this Agreement and to carry
out its obligations hereunder. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of GTHC and no
other corporate proceedings on the part of GTHC are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly executed and delivered by GTHC and constitutes a valid and binding
obligation of GTHC, enforceable against GTHC in accordance with its terms,
except as (a) enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium or similar laws from time to time in
effect affecting creditors’ rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

 

Section 3.4           Third Party Consents. No consent, authorization, order or
approval of, or filing or registration with, any governmental authority or other
person is required for the execution and delivery of this Agreement or the
consummation by GTHC of any of the transactions contemplated hereby.

 

Section 3.5           GTHC Common Stock. All shares of GTHC Common Stock to be
issued pursuant to this Agreement will be, when issued, duly authorized, validly
issued, fully paid and non-assessable.

 

Section 3.6           No Other Representations or Warranties. Except as set
forth above in this Section 3, no other representations or warranties, express
or implied, are made in this Agreement by GTHC to Avalon and the Shareholders.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1           Survival of Representations, Warranties and Agreements.
The representations, warranties, covenants and agreements in this Agreement or
in any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.

 

Section 4.2.          Further Assurances. Each of GTHC, Avalon and the
Shareholders will use its, his or her, as the case may be, best efforts to take
all action and to do all things necessary, proper or advisable on order to
consummate and make effective the transactions contemplated by this Agreement.

 

Section 4.3           Notices. All notices hereunder must be in writing and
shall be deemed to have been given upon receipt of delivery by: (a) personal
delivery to the designated individual, (b) certified or registered mail, postage
prepaid, return receipt requested, (c) a nationally recognized overnight courier
service (against a receipt therefor) or (d) facsimile transmission with
confirmation of receipt. All such notices must be addressed to the address of
such party on record.

 

5 

 

  

Section 4.4           Headings; Gender. When a reference is made in this
Agreement to a section, exhibit or schedule, such reference shall be to a
section, exhibit or schedule of this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. All
personal pronouns used in this Agreement shall include the other genders,
whether used in the masculine, feminine or neuter gender, and the singular shall
include the plural and vice versa, whenever and as often as may be appropriate.

 

Section 4.5           Entire Agreement; No Third Party Beneficiaries. This
Agreement (including the documents, exhibits and instruments referred to herein)
(a) constitutes the entire agreement and supersedes all prior agreements, and
understandings and communications, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

Section 4.6           Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable principles of conflicts of law.

 

Section 4.7           Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party.

 

Section 4.8           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by reason of any
rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party.

 

Section 4.9           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.

 

Section 4.10         Amendment and Modification. This Agreement may not be
amended or modified except by an instrument in writing signed by each of the
parties hereto.

 

Section 4.11          Brokers. GTHC and Avalon agree to indemnify, defend and
hold harmless each other from and against any liability or expense arising out
of any claim asserted by any third party for brokerage or finder's fees or
agent's commissions, based on an allegation that the other impliedly or
expressly engaged such claimant as a finder, broker or agent, or brought such
claimant into the negotiations between Avalon and GTHC.

 

Section 4.12           Fees and Expenses. Except as otherwise expressly provided
in this Agreement or assumed by GTHC in writing; attorneys’ fees, accounting
fees and all other fees for professional services incurred by each party in
effectuating the transactions contemplated by this Agreement shall be paid by
the party which incurred such fees. Except as otherwise expressly provided in
this Agreement, GTHC and Avalon shall each bear its own expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement whether or not such transactions shall be consummated.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
themselves or by their respective duly authorized officers as of the date first
written above.

 

6 

 

  

AVALON GLOBALCARE CORP.     (FKA GLOBAL TECHNOLOGIES CORP.)   Avalon HEALTHCARE
SYSTEM, Inc.       By:  /s/David Jin   By:/s/David Jin Name: David Jin   Name:
David Jin Title: CEO   Title: CEO       SHAREHOLDERS:                 /s/
Wenzhao Lu   /s/David Jin Wenzhao Lu, individually   David Jin, individually    
        /s/Meng Li     Meng Li, individually    

 

7 

 

  

Schedule I

 

Name  Shares Owned   Allocation Percentage   New Shares to be Issued  Daniel Lu
   1,500    60%   30,000,000                   David Jin    750    30% 
 15,000,000                   Meng Li    250    10%   5,000,000              
    Total   2,500         50,000,000 

 

8 

 

 

